Citation Nr: 1235236	
Decision Date: 10/11/12    Archive Date: 10/17/12

DOCKET NO.  06-32 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent prior to July 8, 2008, and 50 percent thereafter, for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel






INTRODUCTION

The Veteran had active military service from January 1979 to January 1999.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

Procedural History

The Board previously considered the Veteran's claim in October 2010, at which time an increased evaluation prior to July 8, 2008, was denied, while an evaluation of 50 percent as of that date was granted.  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a February 2012 memorandum decision, the Court vacated the portion of the Board's decision as it pertained to PTSD, leaving intact the evaluations assigned by the Board, and remanding the Veteran's claim for further consideration.  The case is once again before the Board for appellate review.


FINDINGS OF FACT

1. Prior to July 8, 2008, the Veteran's PTSD was manifested by depressed mood, anger, hypervigilance, and constricted or flattened affect, which was aided in great part by his psychiatric medications, resulting in a minimal effect on social and occupational functioning.

2. As of July 8, 2008, the Veteran's PTSD is manifested by social functioning limited to family members, short-term memory impairment and difficulty with concentration, passive suicidal ideations, multiple panic attacks per week, depressed mood, irritability, low self-worth, hypervigilance, and chronic sleep disturbance.  


CONCLUSION OF LAW

The criteria for an initial evaluation greater than 10 percent prior to July 8, 2008, and 50 percent thereafter, for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not been met.

Nevertheless, the record reflects that the Veteran was provided a meaningful opportunity to participate effectively in the processing of his claim such that the notice error did not affect the essential fairness of the adjudication now on appeal.  The appellant was notified that his claim was awarded and an initial rating and effective date were assigned.  He was provided notice how to appeal that decision, and he did so.  He received additional notice in August 2008, and his claim was subsequently readjudicated.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

Service treatment records are associated with claims file.  All post-service VA and private treatment records and reports identified by the Veteran have also been obtained.  In his argument to the Court, the Veteran identified outstanding civilian employment records, asserting that, by failing to obtain these records, VA failed its duty to assist.  The Court specifically stated that, on remand, "the appellant may submit an authorization to obtain the records and argument as to their potential relevance, thereby triggering VA's duty to assist in obtaining them.  See February 2012 memorandum decision at 7.  To date, the Veteran has not submitted the required authorization or any additional argument, and specifically indicated in June 2012 that he has no additional evidence to submit, and requested the Board proceed with adjudication of his claim.  Therefore, VA's duty to obtain these records has not been triggered, and the duty to assist the Veteran in locating additional records has been satisfied.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.

VA examinations were conducted in July 2008, and March 2009; the Veteran has not argued, and the record does not reflect, that these examinations were inadequate for rating purposes.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  There is no indication in the record that any additional evidence relevant to the issue decided is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009).

Analysis

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2011).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2011); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Evidence to be considered in the appeal of an initial assignment of a disability rating is not limited to that reflecting the then current severity of the disorder.  Fenderson v. West, 12 Vet. App. 119 (1999).  In cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to received a staged rating; that is, be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran asserts that his PTSD is more severe than contemplated by the assigned evaluations.  Service connection for PTSD was granted by a July 2008 rating decision, and an initial 10 percent evaluation assigned under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411.  38 C.F.R. § 4.130, Diagnostic Code 9411.  The current 50 percent evaluation effective July 8, 2008, was assigned by the October 2010 Board decision and left intact by the February 2012 memorandum decision.  Entitlement to whether an increased evaluation is warranted will be considered for both rating periods.

Diagnostic Code 9411 is subsumed into the General Rating Formula for Mental Disorders (General Rating Formula).  Under the General Rating Formula, the currently assigned 10 percent evaluation is warranted when the medical evidence of record shows occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during period of significant stress or symptoms; or, when symptoms are controlled by continuous medication.  See 38 C.F.R. § 4.130, Diagnostic Code 9411, General Rating Formula.  

A 30 percent valuation contemplates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-car, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, and recent events).  Id.  

A 50 percent evaluation is warranted where the disorder is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory for example, retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent evaluation is warranted where the disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and an inability to establish and maintain effective relationships.  Id.

A 100 percent disability evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  Id.

The nomenclature employed in the rating schedule is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "the DSM-IV").  38 C.F.R. § 4.130 (2011).  The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness. GAF scores included in the record are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  The DSM-IV contemplates that the GAF scale will be used to gauge a person's level of functioning at the time of the evaluation (i.e., the current period) because ratings of current functioning will generally reflect the need for treatment or care.  While GAF scores are probative of the Veteran's level of impairment, they are not to be viewed outside the context of the entire record.  Therefore, they will not be relied upon as the sole basis for an increased disability evaluation.

Prior to July 8, 2008

After beginning prescription medication in 2005, the Veteran repeatedly reported that his mood was improved, his sleep was better, and that he got along better with his wife and children.  In February 2006, the Veteran reported feeling less depressed and anxious.  He was oriented in all spheres, well dressed and groomed with excellent hygiene, maintained good eye contact and exhibited a friendly and cooperative attitude.  While the Veteran reported nightmares and flashbacks in May 2006, he was not able to clearly explain his flashbacks.  In a November 2006 VA outpatient treatment record, the Veteran noted that he was able to eat at the center table of a restaurant for the first time in years, and had not experienced nightmares for the last six months.  The Veteran endorsed anger and hypervigilance, and the treating VA clinician noted constricted or flattened affect.  By May 2007, the Veteran reported he was "feeling great" and felt back to his old self.  

During this period, the Veteran was assigned GAF scores of 75 in May and November 2006, and 80 in May 2007.  A GAF score of 71 to 80 indicates that, if symptoms are present at all, they are transient and expectable reactions to psychosocial stressors with no more than slight impairment in social and occupational functioning.  See DSM-IV.  

An evaluation of 30 percent contemplates symptomatology including depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, and recent events).  See General Rating Formula.  While the Veteran asserts he experienced such symptomatology, including anxiety and depression, in viewing the evidence of record in its entirety, to include GAF scores recorded throughout this period of the Veteran's appeal, the Board finds that the Veteran's overall disability picture most closely approximate that contemplated by a 10 percent evaluation throughout the period prior to July 8, 2008.  

As of July 8, 2008

Beginning at the July 2008 VA examination, greater social impairment was noted both subjectively by the Veteran, and objectively by the examiner.  Indeed, while the Veteran reported that his family was supportive, and his marriage was "great," he noted that he had no friends other than his wife (a fact confirmed by both VA examiners), and that he did not want to go out of the house or be social with others, to include choosing to enroll in online courses versus attending class in person.  Similarly, he noted a discomfort with crowds and people he did not know.  Both the July 2008 and March 2009 VA examiners concurred, noting the Veteran was only marginally functional with respect to social interaction, family functioning, and recreational pursuits.  Occupationally, the Veteran reported that he had to withdraw from VA vocational rehabilitation courses due to difficulty with concentration and memory; he attempted to take online courses but also found that due to his short-term memory loss, these were also difficult.  

With respect to both occupational and social functioning, the March 2009 VA examiner found that the Veteran had reduced reliability and productivity due to his PTSD symptoms, specifically passive suicidal ideations (having a moderate to severe impact), memory loss, attention and concentration (moderate impact), multiple panic attacks per week (moderate impact), depressed mood, irritability, low self-worth, anhedonia (moderate to severe impact), history of impulse control (mild impact), and chronic sleep disturbance (moderate impact).  These symptoms clearly demonstrate occupational and functional impairment consistent with a 50 percent evaluation.  

The evidence reflects that the Veteran's relationship with his family is intact and, in his own words, "good," as noted at the March 2009 VA examination, and it was noted that he cared for his grandson four times per week.  But the lack of social relationships outside his family, and his intentional avoidance of crowds or anywhere in the world outside his house, in addition to the paranoia and hypervigilance he reported during this stage of the appeal period, confirm his difficulty with establishing and maintaining social relationships.   The July 2008 VA examiner appears to concur, noting that the efficiency of the Veteran's prescribed psychiatric medications were the responsible agent for the Veteran's level of symptomatology and level of functioning.

In May 2009, the Veteran reported his sleep was improving, but continued to complain of nightmares, paranoia and excessive startle responses.  He appeared well-groomed, was oriented in all spheres with clear and coherent thought processes, and voiced no auditory/visual hallucinations, suicidal ideation or plan/intent to harm himself or others.  At a January 2011 VA mental health visit, the Veteran reported continued irritable mood and a decreased immediate memory.  On evaluation, his mood was anxious, affect congruent, and thought process organized and goal directed.  Thought content was negative for auditory or visual hallucinations, there were no suicidal or homicidal plans, and judgment was good with complete insight.

In April and August 2011, the Veteran reported waking up because of nightmares and auditory/visual hallucinations.  He also reported constant paranoia, but was able to complete activities of daily living and interact with people.  He was oriented in all spheres, was cooperative on evaluation, and his thought processes were organized and goal directed.  

On March 12, 2012, the Veteran reported sleep difficulties, occasional nightmares and flashbacks, irritability and depressed mood.  While he reported fleeting suicidal ideations, he denied any active thoughts of wanting to harm himself or others.  He was oriented in all spheres, and reported occasional auditory hallucinations and visual "faces."  His thought process was productive and coherent and memory was grossly intact.

The Veteran's GAF scores also decreased during this period, generally ranging from a low of 50 to a high of 55.  GAF scores in this range are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  See DSM IV.

In considering the evidence discussed above, as well as all other evidence of record, the Board finds that the evidence does not support the assignment of an initial evaluation in excess of 50 percent at any point during this stage of the Veteran's appeal.  While the records indicates the presence of occasional suicidal ideation, the Veteran consistently denied actively desiring to harm himself or others.  Further, even though the Veteran reported auditory and visual hallucinations, such symptomatology was not persistent.  VA treatment records indicate the Veteran was able, through use of prescription medication and therapy, to control his angry outbursts.  At no time was he disoriented, or was his speech abnormal, panic constant, or hygiene or grooming unsatisfactory.  While the social impairment discussed above is evident, he is still married for over 20 years, maintaining good relationships with his family and consistently reported he was able to interact with others, thus ruling out an inability to maintain relationships.  The Board finds the Veteran's symptomatology most closely approximates that contemplated by a 50 percent evaluation throughout this period of the Veteran's appeal.  

In reaching its decision, the Board considered the benefit-of-the-doubt rule.  However, the preponderance of the evidence is against the Veteran's claim for an increased initial evaluation at any stage of the Veteran's appeal.  Therefore, an initial evaluation in excess of 10 percent prior to July 8, 2008, or 50 percent thereafter, is not warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


Additional Considerations

The Board acknowledges the Veteran's contentions that his service-connected PTSD warrants an increased evaluation throughout the appeal.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.130 with respect to determining the severity of his service-connected PTSD.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); 38 C.F.R. § 3.159(a)(1) and (2) (2011).


The record does not establish that the rating criteria are inadequate for rating the Veteran's PTSD. The Veteran's disability is manifested by impairment in social and occupational functioning.  The effects of the Veteran's disability have been fully considered and are contemplated in the rating schedule.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

Entitlement to total disability rating based upon individual unemployability (TDIU) is an element of all increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  In accordance with the February 2012 memorandum decision, the Board has considered whether remand or referral for consideration of TDIU is warranted.  However, the record is negative for evidence that the Veteran is unemployable due to his service-connected disabilities.  He is not in receipt of Social Security disability benefits, and there is no medical evidence that the Veteran's disability has markedly interfered with employment.  While the Veteran's PTSD clearly interferes with his employment, it does not preclude employment.  The moderate to moderately-severe effects of the Veteran's social and occupational functioning, as reflected by the March 2009 VA examination report, are contemplated by the schedular criteria discussed above, and do not indicate the Veteran is unable to obtain or maintain gainful employment.  Further, while the Veteran has indicated he finds difficulty finding employment at half the salary he previously earned (see August 2009 statement), he has not stated that he is unable to perform his duties due to his service-connected disabilities.  Therefore, remand or referral of a claim for TDIU is not necessary as there is no evidence of unemployability due to the service-connected disability.


ORDER

An initial evaluation in excess of 10 percent prior to July 8, 2008, and 50 percent thereafter, for PTSD is denied.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


